     Case 1:18-cr-20880-DPG Document 91 Entered on FLSD Docket 11/26/2019 Page 1 of 6
        USDCFLSD 2458 (Rev.09/08)-JudgmcntinaCriminalCase                                                                        'Pagclof6



                                                    United jtatesDistrictcourt
                                                            Southern D istrictof Florida
                                                                  M IAM IDIVISION

        UNITED STATES OF AM ERICA                                         JUDGM ENT IN A CRIM INAL CASE

                                                                          Case Num ber-1:113C 18-20880-CR-SEITZ-01

        JULIEANN PINDER
                                                                          U SM Number:1l9364-104

                                                                          CounsclForDcfendant:DavidM arcTrontz,Esq.
                                                                          CounselForTheUnitedStates:QtlinshawnaS.Landon,AUSA
                                                                          CourtReportcr:W illiam RomanishinandPatriciaDiaz

D ateofOriginalJudgm ent:November13,2019
(OrDatenfLastAmendedJudgmcnt)
R eason forA m endm ent:
ZcorrectionofSentenceonRemand(18U.S. C.3742(9(1)and(2))                 r-l ModificationofSupervisionConditions(18U.S.
                                                                                                                     C.jj3563(c)or3583/))
ZlkeductionofSentenceforChangedCircumstances(Fed.R.Crim.                1
                                                                        -1 ModificationofImposedTerm ofImprisonmentforExtraordinaryand
 P.35(b))                                                                   CompellingReasons(18U.S.C.j3582(c)(1))
y CorrectionofSentencebySentencingCourt(Fed.R.Crim.P.                   EEI M odification ofImposedTerm ofImprisonmentforRetroactive
  35(a))                                 -                                  Amendmentts)
 CorrcctionofSentencefbrClcricalMi
                                 stakc(Fcd.R.Crim.P.36)                     tothtSentencingGuidelines(18U.S.C.j3582(c)(2))

Thedefendantwasfoundguiltyon CountOneofthelndictm ent.
Thedefendantisadjudicatedguiltyofthefollowingoffense:

   TITLE/SECTIO N                              NATURE OF
      NUM BER                                   O FFENSE                     O FFEN SE ENDED                            CO UNT
 18U.S.C.j1542                   M aking FalseStatem entin an                   M arch 18,2018
                                 Application fora Passport

Thedefendantissentencedasprovidedinthefollowingpagesofthisjudgment.ThesentenceisimposedpursuanttotheSentencing
Reform Actof l984.

ltisorderedthatthedefendantmustnotifytheUnitedStatesattorneyforthisdistrictwithin 30daysofany changeoYname,residence,or
mailing addressuntila11fines,restitution,costsand specialassessmentsimposedbythisjudgmentarefullypaid. Iforderedtopay
restitution,thedefendantmustnotify thecourtandUnited Statesattorney ofanymaterialchangesineçonomiccircumstances.

                                                                          Date ofImposition ofSentence:
                                                                          N ovemberl3,2019

                                                                                     1



                                                                          PAT C1A A . 1
                                                                          United StatesDistrictJudge


                                                                          xovemberT> ,2019
     Case 1:18-cr-20880-DPG Document 91 Entered on FLSD Docket 11/26/2019 Page 2 of 6
       USDC FLSD 2458(Rev.09/08)-JudgmentinaCriminalCase                                                            Page2of'6


D EFEN DANT:JULIEAN N PIN DER
CA SE N UM BER :l:1l3C 18-20880-CR-SE1TZ-0l

                                                           IM PRISO N M EN T

  ThedefendantisherebycommittedtothecustodyoftheUnitedStatcsBureauofPrisonstobeimprisonedforaterm offive(5)months
inthe Bureau ofPrisons.Thedefendantshallreceivecreditfortimeserved asapplicableby statute.

   TheCourtmakesthefollowing recommendationsto theBureau ofPrisons:thatthe defendantbedesignatedto the Coleman Camp
facilityforW omenin Colem anFlorida.

        The defendantshallsurrender not later than 2:00p.m .on M onday,June 1,2020 at her designated
facility.



                                                                RE TUR N

1haveexecutedthisjudgmentasfollows:




Defendantdelivered on                                      to

at                                                                ,with acel-tifiedcopyofthisjudgment.


                                                                                        UNITED STATES G RSM L


                                                                                By:
                                                                                             Deputy U .S.M arshal
     Case 1:18-cr-20880-DPG Document 91 Entered on FLSD Docket 11/26/2019 Page 3 of 6
       '
           usoc FLSD 24sBtluv.09/08)-pudgmentinacriminalcase                                                                            Page3of6


DEFEN DANT:JU LIEANN PIND ER
CASE N UM BER:1:113C l8-20880-CR-SE1TZ-01

                                                               SUPERV ISED R ELEA SE

Uponreleasefrom imprisonment,thedefendantshallbeonsupervisedreleaseforaterm ofOne(1)year.
The defendantm ustreportto theprobation officein thedistricttowhich thedefendantisreleased w ithin 72 hoursofrelease from the
custody oftheBureau ofPrisons.Thedefendantshallnotcom m itanotherfederal,stateorlocalcrim e.

Thedefendantshallnotunlawfullypossessacontrolled substance. Thedefendantshallrefrain from any unlawfuluse ofacontrèlled
substance.Thedefendantshallsubmittoonedrugtestwithin 15 daysofreleasefrom imprisonmentandatleasttwo periodicdrug tests
thereafter,asdeterminedbythecourt.

           Thedefendantshallnotpossessa firearm ,am m unition,destructivedevice,orany otherdangerousw eapon.
                                                                       #
           Thedefendantshallcooperatein thecollection ofDNA asdirected by theprobation officer.


       Ifthisjudgmentimposesafineorarestitution,itisaconditionofsupervisedreleasethatthedefendantpayinaccordancewith
theScheduleofPaymentssheetofthisjudgment.
       Thedefendantmustcomplyw iththestandardconditionsthathavebeenadoptedbythiscourtaswellasany additionalconditions
ontheattached page.                                                                        /

                                             STA ND A RD CO N DITIO N S O F SUPERV ISIO N
l.         Thedefendantshallnotleavethejudicialdistrid withoutthepermissionofthecourtorprobationofficer;
2.         Thedefendantshallreporttotheprobationofficerandshallsubmitatruthfulandcompletewrittenreportwithin thefirstfifteendaysofeachmonth;
3.         Thedefendantshallanswertruthfully allinquiriesbytheprobation officerandfollow theinstructionsoftheprobationofficer;
4.         Thedefendantshallsuppol-thisorherdependentsandmeetotherfamilyresponsibilitiesj
5.         Thedefendantshallworkregularlyatalawfuloccupation,unlessexcusedbytheprobationofficerforschooling,training,orotheracceptablereasons;
6.         TiledefendantshallnotifytheprobationofticeratIcastten(10)dayspriortoanychangeinresidenceoremployment'
                                                                                                               ,
7.         Thedefendantshallrefrain froln theexcessiveuseofalcoholand shallnotpurchase,possess,use,distribute,oradministeranycontrolled substance
           oranyparaphel maliarelated to any controlled substances,exceptasprescribedbyaphysician-
                                                                                                 ,
           Tlaedefendantshallnotfrequentplaceswherecontrolledsubstancesareillegallysold,used,distributed,oradministered;
           Thedefendantshallnotassociatewith any personsengagedincriminalactivity andshallnotassociatewith anypersonconvictedofafelony,unless
           granted permissiontodo sobytheprobation officer;
           Thedefendantshallpermitaprobationofficertovisithim orheratanytimeathomeorelsewhere and shallpermitconfiscationofanycontraband
           observed inplain view by tlneprobationofticer;                             '
           Thedefendantshallnotifytheprobationofficerwithinseventy-two(72)hoursofbeingarrestedorquestionedbya1aw enforcementofficer;
           Thedefendantshallnotenterintoany agreementtoactasaninfonueroraspecialagentofa1aw enfbrcementagency withoutthepermissionofthe
           court;and
           Asdirected by the probation officer,thedefendantshallnotify thirdpartiesofrisksthatmay beoccasioned by thedefendant'scriminalrecord or
           personalhistoryorcharacteristicsandshallpelnnittheprobationofficertomakesuchnotificationsandtoconfirm thedefendant'scompliancewithsuch
           notification requirement.
     Case 1:18-cr-20880-DPG Document 91 Entered on FLSD Docket 11/26/2019 Page 4 of 6
        USDCFLSD2458(Rev.09/08)-JudgmentinaCriminalCasc                                                               Page4of6


DEFEN DAN T:JU LIEANN PIN DER
CASE NUM BER:1:113C l8-20880-CR-SElTZ-01

                                           SPEC IA L C O N DITIO N S O F SU PER VISIO N

        Thedefendantshallalsocomplywiththefollowingadditionalconditionsofsupervisedrelease:

Com m unity Service-Thedefendantshallperform 100hoursofcom munityserviceseparateandapartfrom herchurchm inistrywork
and asmonitoredbytheU .S.ProbationOfficer.                                                            .

Cooperatingw ith lm m igration during Rem ovalProceedings-Thedefendantshallcooperatein anyremovalproceedingsinitiatedor
pendingbytheu.s.lmmigrationandCustomsEnforcementconsistentwiththeInunigrationandNationalityAct.lfremoved,thedefendant
shallnotreenterthcUnitedStateswithoutthepriorwrittenpelnnissionoftheUndersecretaly forBorderandTransportationSecurity.The
term ofsupervisedreleaseshallbenon-reportingwhilethedefendantisresiding outsidetheUnited States.Ifthedefendantreentersthe
U nitedStateswithintheterm ofprobation,thedefendantistorepol'ttothenearestU .S.ProbationO fficew ithin72hoursofthedefendant's
arrival.

Perm issible Search -The defendantshallsubm itto asearch ofhis/herperson orpropert
                                                                                 y conducted in a reasonablem annerand ata
reasonabletim ebytheU .S.Probation Officer.

H om eConfinem entw ithElectronicM onitoring-ThedefendantshallparticipateintheHom eDetentionElectronicM onitoringprogram
foraperiodof183days.Duringthistime,thedefendantshallremainatherplaceofresidenceexceptforemployment/*sccworksclledule
/
Jc/f/vyandotheractivitiesapprovedinadvance,andprovidetheU.S.ProbationOfticerwithrequesteddocumentation.Thedefendant
shallm aintainatelephoneatherplaceofresidencewithout(callforwarding',çcallwaiting',am odem ,CcallerID ',orçcallback/callblock'
servicesfortheaboveperiod.Thedefendantshallwearanelectronicm onitoringdeviceand follow theelectronicm onitoringprocedures
asinstructedby theU .S.Probation Ofticer.Thedefendantshallpayfortheelectronicm onitoringequipm entattheprevailingrateorin
accordancew ith ability to pay.

                                            Approved W ork schedule
                     1.Teach atBibleSchool every 1Stand 2ndsam rday ofthem onth
                     2.M ondaysteaching attheBibleCollege9om 7:00p.m .to 9:00 p.m .
                     3.W ednesdaychurch service6:00p.m .to9:30p. m.
                     4.Sundaychurch service 1:00p.m .to6:00p.m .

Unpaid Restitution,Fines,orSpecialAssessment-lfthedefendanthasanyunpaidamountofrestitution,fmes,orspecialassessment,
thedefenda
         y
           ntshallnotify theprobation officerofany m aterial
                                                           .
                                                             changeinthe defendant'seconoim iccircum stancesthatm ightaffectthe
defendantsability topay.
     Case 1:18-cr-20880-DPG Document 91 Entered on FLSD Docket 11/26/2019 Page 5 of 6
        USDC FLSD 2458(Rcv.09/08)-JudgmentinaCriminalCase                                                                         Page5of6


DEFEND AN T:JULIEAT NN PINDER
CASE N UM BER :1:113C 18-20880-CR-SE1TZ-01
                                                                                                %.

                                                 CR IM IN A L M ON ETA RY PEN A LTIES

                                                                                'J

        ThedefendantmustpaythetotalcriminalmonetarypenaltiesuùderthescheduleofpaymentsontheScheduleofPaymentssheet.

             TotalAssessm ent                                  TotalFine                                 TotalRestitution
                   $100.00



*I
 findingsforthetotalamountoflossesarerequiredunderCl
                                                   lapters109A,l10,110A,and l13A ofTitle 18,UnitedStatesCode,foroffensescommitted onorafter
Septem berl3,1994,butbeforeApril23,1996.
    Case 1:18-cr-20880-DPG Document 91 Entered on FLSD Docket 11/26/2019 Page 6 of 6
        USDC FLSD 2458(Rev.09/08)-JudgmentinaCriminalCase      A                                                      Pagc60f'6


DEFEN DANT:JULIEAN N PIN DER
CA SE M JM BER:l:113C l8-20880-CR-SE1TZ-0l

                                                            SCH EDU LE O F PA YM EN TS

Havingassessed thedefendant'sabilitytopay,paym entofthetotalcrim inalm onetary penaltiesaredueasfollow s:

        A.Lump sul
                 n paymentof$100.00 dueimmediately,balancedue


Unlessthecourthasexpresslyorderedotherwise,ifthisjudgmentimposesimprisonment,paymentofcriminalmonetalypenaltiesisdue
during imprisonment. A1lcriminalmonetary penalties,exceptthose paymentsmade through theFederalBureau ofPrisons'Inmate
FinancialResponsibility Program ,arem adeto theclerk ofthecourt.

Thedefendantshallreceivecreditfora1lpaymentspreviouslym adetoward anycrim i
                                                                          malm onetary penaltiesimposed.

Thepsscssmcntispayablcimmediately to theCLERK,UNITED STATES COURTS and isto beaddressed to:

        U.S.CLERN SOFFICE
         ATTN:FINAN CIAL SECTION
        400NORTH M IAMIAVENUE,ROOM 8N09
        M IAM I,FLO RIDA 33128-7716




Paymentsshallbeappliedinthefollowingorder:(1)assessment,(2)restitutionprincipal,(3)restitutioninterest,(4)f'
                                                                                                           meprincipal,(5)fine
interest,(6)communityrestitution,t7)penalties,and(8)costs,includingcostofprosecutionandcourtcosts.
